  1   Richard L. Wynne (Bar No. 120349)
      richard.wynne@hoganlovells.com
  2   David Simonds (Bar No. 214499)
      david.simonds@hoganlovells.com
  3   Edward J. McNeilly (Bar No. 314588)
      edward.mcneilly@hoganlovells.com
  4   HOGAN LOVELLS US LLP
      1999 Avenue of the Stars, Suite 1400
  5   Los Angeles, California 90067
      Telephone: (310) 785-4600
  6   Facsimile: (310) 785-4601

  7   Attorneys for the Official Committee of Unsecured
      Creditors of Wave Computing, Inc.
  8

  9
                                           UNITED STATES BANKRUPTCY COURT
 10
                                           NORTHERN DISTRICT OF CALIFORNIA
 11
                                                        SAN JOSE DIVISION
 12
      In re                                                   Case No. 20-50682 (MEH)
 13
      WAVE COMPUTING, INC., et al.,                           Chapter Number 11 (Jointly Administered)
 14
                                    Debtors.1                 STATEMENT OF THE OFFICIAL
 15                                                           COMMITTEE OF UNSECURED CREDITORS
                                                              OF WAVE COMPUTING, INC. REGARDING
 16                                                           SUPPLEMENT IN CONNECTION WITH THE
                                                              FOURTH AMENDED JOINT CHAPTER 11
 17                                                           PLAN OF REORGANIZATION FOR WAVE
                                                              COMPUTING, INC. AND ITS DEBTOR
 18                                                           AFFILIATES DATED DEC. 1, 2020
 19                The Official Committee of Unsecured Creditors of Wave Computing, Inc. (the
 20   “Committee”) hereby submits this statement to give notice to the Court and parties in interest
 21
      regarding the status of the Supplement in Connection with the Fourth Amended Joint Chapter 11
 22
      Plan of Reorganization for Wave Computing, Inc. and its Debtor Affiliates Dated Dec. 1, 2020
 23
      [Dkt. No. 1035] (the “Plan Supplement”).
 24

 25                The Committee has not agreed to the terms of several of the documents embodied in the

 26   Plan Supplement, which remain subject to ongoing discussion and negotiation. Without

 27
      1
       The Debtors in these chapter 11 cases are Wave Computing, Inc., MIPS Tech, Inc., Hellosoft, Inc., Wave
 28   Computing (UK) Limited, Imagination Technologies, Inc., Caustic Graphics, Inc., and MIPS Tech, LLC. The
      Debtors’ mailing address is 3201 Scott Blvd, Santa Clara, CA 95054.

Case: 20-50682                Doc# 1042         Filed: 01/12/21   Entered: 01/12/21 16:38:40    Page 1 of
      \\LA - 767747/000001 - 2080649 v1
                                                            2
  1   limitation, there are material differences between the Committee, the Debtors and Tallwood
  2   Technology Partners, LLC (“Tallwood”) with respect to (i) the Exit Facility Agreement (Exhibit
  3
      A), (ii) the Senior Secured Note (Exhibit G), (iii) the GUC Loan and Payment Schedule (Exhibit
  4
      H), (iv) the Secured Subordinated Note (Exhibit I) and (v) the Intercreditor Agreement (Exhibit
  5
      P) (collectively, the “Finance Documents”). There also remain material outstanding differences
  6

  7   with respect to the Liquidating Trust Agreement, a placeholder for which was filed at Exhibit E.

  8                The Committee will continue to negotiate in good faith to seek to resolve outstanding

  9   differences with the Debtors and Tallwood. However, it is vital that the Court and parties in
 10
      interest know that the Committee has not agreed to the terms of the Finance Documents filed with
 11
      the Plan Supplement. The Committee also reserves it rights to comment on other documents filed
 12
      with the Plan Supplement, including, without limitation, the New Organizational Documents,
 13
      which the Committee did not have an opportunity to review prior to them being filed.
 14

 15                The Committee reserves all of its rights.

 16                              Respectfully submitted,
 17
      Dated: January 12, 2021                              HOGAN LOVELLS US LLP
 18
                                                           By: /s/ Richard L. Wynne
 19                                                            Richard L. Wynne (Bar No. 120349)
                                                               richard.wynne@hoganlovells.com
 20                                                            David P. Simonds (Bar No. 214499)
                                                               david.simonds@hoganlovells.com
 21                                                            Edward J. McNeilly (Bar No. 314588)
                                                               edward.mcneilly@hoganlovells.com
 22
                                                                1999 Avenue of the Stars, Suite 1400
 23                                                             Los Angeles, California 90067
                                                                Telephone: (310) 785-4600
 24                                                             Facsimile: (310) 785-4601
 25                                                             Attorneys for the Official Committee of
 26                                                             Unsecured Creditors of Wave Computing, Inc.

 27

 28


Case: 20-50682                Doc# 1042      Filed: 01/12/21    2
                                                               Entered: 01/12/21 16:38:40     Page 2 of
      \\LA - 767747/000001 - 2080649 v1
                                                         2
